Per Curiam :
The plaintiff has recovered a judgment in the City Court of Albany by default for seventy-one dollars and fifty-one cents. A motion was made by the defendant in the City Court to open her default, which motion was denied. From the order denying the motion the defendant appealed to the County Court of Albany county. The County Court denied a motion to dismiss the appeal and reversed the order of the City Court, and vacated the judgment and granted a new trial. From this order plaintiff has here appealed.
We think the order of the County Court was without authority, upon the ground that there is no statutory provision for an appeal from the order of the City Court denying a motion to open a default. The statute governing appeals from the City Court of Albany, when the appeal herein was taken, was chapter 312 of the Laws of 1898, as amended by chapter 590 of the Laws of 1899. By section 14 of that chapter, as thus amended, provision is made for appeals from an order granting a motion for a new trial. The right of appeal is purely statutory, and nowhere in the section is there any authority given to appeal from an order of the City Court denying a motion to open a default. The order of the County Court should, therefore, be reversed, with ten dollars costs and disbursements, and the appeal to County Court dismissed, with ten dollars costs.
All concurred.
Order of the County Court reversed, with ten dollars costs and disbursements, and appeal to the County Court dismissed, with ten dollars costs. :